REASONS FOR ALLOWANCE	
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments on pages 5-7 of the Amendment dated May 13, 2021 are persuasive. Specifically, Sakakibara teaches away from the sponge member extending in a tire circumferential direction over an entire circumference of a tire inner peripheral surface of the tread portion, and therefore does not render this claimed feature obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        August 21, 2021


/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749